DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 February 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
In line 6 of claim 1 the phrase “parameters source of systematic” should be replaced with “parameters associated with a source of systematic” to be grammatical and reflect the phrasing in dependent claim 5.
Similarly, in line 7 of claim 12 the phrase “parameters sources of systematic variation” should be replaced with “parameters associated with sources of systematic variation.”
Appropriate correction is required.
Claim Interpretation
Claim 12 at line 19 recites an intended use for the display that is displaying the genotype call for the sample. The intended use is not interpreted to limit the structure of the display of the claimed system.
Claim 15 at line 2 recites an intended use for the allele detection system that is determining an allelic composition of the sample. The intended use is not interpreted to limit the structure of the allele signal detection portion of the system although the computer portion of the system is interpreted as requiring a function of determining an allelic composition of the sample.
The limitation of a normalized allele space compensated for systematic variation is interpreted as an inherent property of a normalized allele space. The specification at paragraph 41 states that a normalized allele space is largely free of systematic instrument and chemistry artifacts. The specification at paragraphs 44-45 contrasts Figure 4B showing raw data that does not form distinct genotypes and Figure 4C showing normalized data showing distinct groupings of expected genotypes. The specification at paragraphs 34-42 discuss parameters associated with systematic variation such as variability in the overall run, variability in the SNP assay, variability in the sample, and allele imbalance in the assay. Parameters associated with systematic variation used in an allelic model are interpreted as being different than a normalized allele space.
The limitation of a fluorescent probe in independent claims 1, 7, and 12 is interpreted as including an embodiment of a fluorescently labeled oligonucleotide that can hybridize to a target polynucleotide region. The specification does not define the term probe and the specification discusses at paragraph 23 use of a Taqman assay (which can use a fluorescently labeled oligonucleotide as discussed in Ranade et al. (Genome Research vol. 11, pages 1262-1268 (2001)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 is indefinite because the claim does not clearly state whether the parameters are modified to minimize variation in a training population or in the signals detected from the biological samples. For the purpose of examination the claim has been interpreted to minimize variations in allelic signals of the biological samples.
Claim 6 is rejected for the same reason as claim 5 because it depends from claim 5 and fail to remedy the indefiniteness of claim 5.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a process of generating an allelic model having one or more parameters associated with a source of systematic variation and determining from allelic signal responses a Cartesian distance from data of a sample to genotype coordinates in a normalized allele space. Independent claim 7 recites a computer program that causes a computer system to execute the process of claim 1. Independent claim 12 recites a computerized apparatus that generates an allelic model having one or more parameters associated with a source of systematic variation, transforming allelic signals to a normalized allele space, and determining from clustering of allelic signal responses and a relative angular offset of allelic signal values a genotype for the sample. Independent claims 1, 7, and 12, but for the limitation of using a 
Dependent claims 2, 9, and 13 further recite a mental process of considering data of genotype coordinates. Dependent claims 3, 8, and 17 further recite a mental process of considering data of systematic variation that is variability from different samples or variability from different runs. Dependent claim 5 further recites a mental process of modifying the parameters to minimize overall variation in the allelic signals of the biological samples. Dependent claim 6 further recites a mental process of considering a unit probability in the allele space of homozygous and heterozygous alleles. Dependent claim 10 further recites a mental process of creating a probability of allele signals from a training set of genotype data. Dependent claim 11 further recites a mental process of considering probability distributions of allowed genotypes based on elliptical Gaussian probability distributions. Dependent claim 14 further recites a mental process of determining a cluster of allelic data signals and a confidence factor for a genotype classification. Dependent claim 16 further recites a mental process of transforming an allelic signal response into a unit-less scalar measure. Dependent claim 18 further recites a mental process of considering data of variability arising from signal response imbalance.
This judicial exception is not integrated into a practical application because the additional element of a fluorescent probe assay of alleles in claims 1, 4, 7, 12, and 15 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional elements of computer processors, computer readable media, and computer displays of claims 1, 7, 10, and 12 do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. The additional element of outputting 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a fluorescent probe assay of alleles in claims 1, 4, 7, 12, and 15 is conventional. Evidence for the conventionality of the allele assay is shown in Holden et al. (United States Patent Application Publication No. US 2004/0126782), Glanowski et al. (United States Patent No. 7,272,506) and Renade et al. (Genome Research vol. 11, pages 1262-1268 (2001)). Holden et al. shows a fluorescent probe assay of alleles at paragraphs 5 and 30. Glanowski et al. shows a fluorescent probe assay of alleles in column 1. Renade et al. shows on pages 1262-1263 a Taqman assay for single nucleotide polymorphisms that uses two fluorescently labeled oligonucleotides specific for each of two alleles. The results are shown in Figure 1 on a Cartesian plot.
The additional elements of computer processors, computer readable media, and computer displays of claims 1, 7, 10, and 12 and the additional element of outputting data in claims 1, 7, 10, 12, and 14 are conventional generic computer components and processes.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 and 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy et al. (U.S. Patent Application Publication No. 2003/0186279) in view of Hiller et al. (U.S. Patent No. 6,274,317) in view of Holden et al. (United States Patent .
Independent claim 1 recites a process of using a fluorescent probe to generate and allele signal, generating an allelic model having one or more parameters associated with a source of systematic variation and determining from allelic signal responses a Cartesian distance from data of a sample to genotype coordinates in a normalized allele space. Independent claim 7 recites a computer program that causes a computer system to execute the process of claim 1. Independent claim 12 recites a computerized apparatus that generates an allelic model having one or more parameters associated with a source of systematic variation, transforming allelic signals to a normalized allele space, and determining from clustering of allelic signal responses and a relative angular offset of allelic signal values a genotype for the sample.
Dependent claims 2, 9, and 13 further recite considering data of genotype coordinates (1,0), (1/2, 1/2), and (0,1). Dependent claims 3, 8, and 17 further recite considering data of systematic variation that is variability from different samples or variability from different runs. Dependent claims 4 and 15 further recite a process of measuring fluorescence intensity to determine allele composition. Dependent claim 5 further recites a process of modifying the parameters to minimize overall variation in the allelic signals of the biological samples. Dependent claim 6 further recites a process of considering a unit probability in the allele space of homozygous and heterozygous alleles. Dependent claim 10 further recites a process of creating a probability of allele signals from a training set of genotype data. Dependent claim 14 further recites a process of determining a cluster of allelic data signals and a confidence factor for a genotype classification. Dependent claim 16 further recites a process of transforming an allelic 
Kennedy et al. shows on page 7, paragraphs 68-69 a process of determining a genotype from data of alleles. Kennedy et al. shows in figure 1 and paragraphs 21-30 and 60-67 multiple apparatus and techniques to determine alleles in a polynucleotide sample. The data is plotted in a Cartesian plot with axes with values of 0 to 1 in Figures 3a-3d, which provides a unit probability of an allele. The plotting of the data in a Cartesian plot uses a unit-less scalar value of allelic signals. The heterozygote signals cluster in the middle of the graph, and the homozygote data cluster in the ends of the graph as shown in figure 3A-3D and paragraph 68. An algorithm that determines a Silhouette width is used to determine whether a particular signal is from a heterozygote or a homozygote. A training set was used to test and validate the results of the process in paragraph 69. Kennedy et al. shows on page 3, paragraphs 31-32 computers and computer programs for use in executing the process.
Kennedy et al. does not show parameters associated with sources of variation in the allele signal data including signal imbalance. Kennedy et al. does not show normalization of allelic signals, use of a fluorescently labelled probe to detect alleles, measurement of fluorescent values, use of angular offset of values to determine allele signals, or determination of confidence factors.
Hiller et al. shows in the abstract and throughout a computer-mediated process of identifying alleles from raw trace data. Hiller et al. in column 4 discusses copy errors introduced by the polymerase chain reaction including stutter, excess adenine, and shorty. Hiller et al. discusses errors introduced by the DNA sequencer in column 5 as including baseline noise and signal saturation artifacts. In column 5 Hiller et al. shows that different PCR reactions for the same marker can vary and uses equation 3 to compensate for the variation. Hiller et al. states in 
Holden et al. shows a process of determining a genotype of a sample by performing cluster analysis that includes error information of the data points in paragraph 7. Computers and programs that execute the program are discussed in paragraphs 12-15, 103, and 104. Determination of homozygosity or heterozygosity is discussed in paragraph 30. Holden et al. shows in paragraph 30 use of fluorescently labelled probes to detect alleles. Holden states in paragraph 34 that the procedure improves the ability to evaluate and categorize ambiguous data points. Angular value representations are considered in paragraphs 9, 36, and 37. Figure 1D shows a plot of the output of data signals and angle values (which represent association between data components). Figure 5 show a plot of angle difference and probability. Normalization of data to correct for sample errors is discussed in paragraphs 39, 42, and 51. The errors that are corrected include background fluorescence (an assay artifact) and scaling to a selected range (an instrument artifact). Holden et al. shows in paragraph 42 and 51 that variability in different 
Ranade et al. shows use of a Taqman assay to determine alleles on pages 1262-1263, and that the Taqman assay uses fluorescently labeled probes. Renade et al. shows details of measuring fluorescent values to generate allele data on page 1267. Ranade et al. shows in Figure 1 the results in a Cartesian plot of homozygous and heterozygous allele data. Ranade et al. shows normalization of the data on page 1267.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method and programmed computer of Kennedy et al. by consideration of parameters associated with systematic variation because Hiller et al. shows consideration of parameters of assays for allele assay such as signal imbalance when determining the alleles present in a sample. It would have been further obvious to use training set data because Kennedy et al. uses training set data and Hiller et al. shows use of training set data to develop a model of allele calling from allele signal data. It would have been further obvious to normalize allele signal data because Hiller et al., Holden et al., and Renade et al. provide guidance to normalize allele signal data. It would have been further obvious to use fluorescently labeled probes to measure an allele signal because both Holden et al. and Renade et al. show such probes to measure allele signals and Renade et al. provides details of measuring fluorescent values of probes to generate an allele signal. It would have been further obvious to consider angular offset values because Holden et al. provides guidance to do so. It would have been further obvious to determine confidence levels of allele signal data because Holden et al. provides guidance to do so.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-9 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5-7, 9, 10, and 12-14 of U.S. Patent No. 8,359,166 in view of Ranade et al. (Genome Research vol. 11, pages 1262-1268 (2001))
Claims 2, 3, 5-7, 9, 10, and 12-14 of U.S. Patent No. 8,359,166 differ from instant claims 1-9 and 11-18 by reciting a species of Gaussian elliptical analysis and not claiming use of a fluorescently labeled probe to generate an allele signal.
Ranade et al. shows use of a Taqman assay to determine alleles on pages 1262-1263, and that the Taqman assay uses fluorescently labeled probes. Renade et al. shows details of measuring fluorescent values to generate allele data on page 1267. Ranade et al. shows in Figure 1 the results in a Cartesian plot of homozygous and heterozygous allele data. Ranade et al. shows normalization of the data on page 1267.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify claims 2, 3, 5-7, 9, 10, and 12-14 of U.S. Patent No. 8,359,166 by additionally using a fluorescently labeled probe to generate an allelic signal because Ranade et al. shows that fluorescently labeled Taqman probes can be used to generate allele signal data that is required for the analysis of claims 2, 3, 5-7, 9, 10, and 12-14 of U.S. Patent No. 8,359,166.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631